 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   WILLIAM J. GRADFORD,                           1:17-cv-01248-DAD-GSA-PC
10                           Plaintiff,             ORDER DENYING PLAINTIFF’S
                                                    REQUEST FOR TRIAL
11               v.
                                                    (ECF No. 65.)
12   STANISLAUS PUBLIC SAFETY
     CENTER, et al.,
13
                             Defendants.
14

15

16          Plaintiff, William J. Gradford, is a former prisoner proceeding pro se and in forma
17   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.
18          On May 10, 2021, Plaintiff filed a request for trial. (ECF No. 65.) Plaintiff’s request is
19   moot because this case was dismissed and closed on March 23, 2021. Therefore, Plaintiff’s
20   request shall be denied.
21          Accordingly, IT IS HEREBY ORDERED that:
22          1.        Plaintiff’s request for trial, filed on May 10, 2021, is denied as moot; and
23          2.        No further motions or requests shall be considered by the court in this closed case.
24

25   IT IS SO ORDERED.

26      Dated:        May 12, 2021                            /s/ Gary S. Austin
27                                                      UNITED STATES MAGISTRATE JUDGE

28
